RYDER, Acting Chief Judge.
Appellant appeals the sentence imposed by the trial court arguing that the departure from the presumptive guidelines range is unsupported by any clear and convincing reasons. Based on the following cases, we agree. Scott v. State, 508 So.2d 335 (Fla.1987); State v. Tyner, 506 So.2d 405 (Fla.1987); Keys v. State, 500 So.2d 134 (Fla.1986); Whitehead v. State, 498 So.2d 863 (Fla.1986); State v. Mischler, 488 So.2d 523 (Fla.1986); Hendrix v. State, 475 So.2d 1218 (Fla.1985). We affirm appellant’s convictions and reverse and vacate appellant’s sentence and remand for resentencing within the guidelines.
Affirmed in part; reversed in part and remanded with instructions.
FRANK, J. and BOARDMAN, EDWARD F., (Ret.) J., concur.